United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
L. Hugh Kemp, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0655
Issued: August 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 5, 2018 appellant, through counsel, filed a timely appeal from an August 17,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective August 20, 2017 because she had failed to complete and return a Form CA-1032 as
requested.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On August 29, 1975 appellant, then a 24-year-old machine distribution clerk, was injured
in the performance of duty when a console panel from a zip mail translator (ZMT) machine fell
and hit her on the top of the head. She stopped work on August 29, 1975.4 OWCP accepted
appellant’s traumatic injury claim for head contusion, concussion, post-traumatic anxiety neurosis,
and schizophrenic reaction. It paid appellant continuation of pay from August 30 to
October 13, 1975. OWCP subsequently began paying her compensation for temporary total
disability.
By decision dated November 19, 1999, OWCP reduced appellant’s wage-loss
compensation based on her ability to earn wages in the selected position of receptionist. When the
case was last on appeal to the Board, it affirmed OWCP’s November 19, 1999 loss of wage-earning
capacity (LWEC) determination. In its April 2, 2003 decision, the Board also found that appellant
failed to establish a basis for modifying the LWEC determination.5 Since this Board decision,
OWCP has continued to pay appellant wage-loss compensation every 28 days based on the
November 19, 1999 LWEC determination.6
Over the years, OWCP periodically requested that appellant submit financial disclosure
statements (Form CA-1032), which solicited information about her employment, volunteer work,
dependent(s) status, receipt of other federal benefits and/or payments, and third-party settlements.
Appellant routinely complied with OWCP’s requests.7
On June 30, 2017 OWCP mailed her a Form CA-1032 to ascertain from her whether she
had any earnings from employment in the past 15 months, and/or any monetary or in-kind
3

Docket No. 03-0219 (issued April 2, 2003); Docket No. 01-1527 (issued August 16, 2002); Docket No. 86-1354
(issued July 31, 1986); and Docket No. 82-1979 (issued September 30, 1982).
4

The employing establishment terminated appellant’s services effective May 15, 1977.

5

Docket No. 03-0219 (issued April 2, 2003).

6

The latest merit decision regarding entitlement to wage-loss compensation for temporary total disability and/or
modification of the November 19, 1999 LWEC determination was issued on September 18, 2009.
7
The record reveals that from 2009 to 2016 OWCP mailed appellant CA-1032 forms for her completion and
appellant returned the documents completed within the time allotted.

2

compensation for volunteering. The form was sent to appellant’s last known address. The letter
accompanying the form specifically advised that appellant’s benefits would be suspended if she
failed to return the form within 30 days pursuant to 20 C.F.R. § 10.528. OWCP did not receive
the requested Form CA-1032 within the time allotted.
By decision dated August 17, 2017, OWCP suspended appellant’s wage-loss compensation
benefits, effective August 20, 2017. The decision advised that, if she completed and returned the
financial disclosure form, her benefits would be restored retroactively to the date of suspension.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the manner
and at the times the Secretary specifies.8
Under 20 C.F.R. § 10.528 of OWCP’s regulations, an employee in receipt of compensation
benefits must complete an affidavit as to any work or activity indicating an ability to work which
the employee has performed in the previous 15 months. If an employee who is required to file
such a report fails to do so within 30 days of the date of the request, his or her right to compensation
for wage loss is suspended until OWCP receives the requested report.9 At that time, OWCP will
reinstate compensation retroactive to the date of suspension if the employee remains entitled to
compensation.10
ANALYSIS
On June 30, 2017 OWCP provided appellant with a Form CA-1032. It notified her that
federal regulations required her to complete the form and answer all questions about her earnings
and employment activities for the previous 15 months.11 OWCP properly notified her that, if she
did not completely answer all the questions and return the form within 30 days, her benefits would
be suspended. The record demonstrates that the form was mailed to appellant’s address of record.12
The record shows no response from appellant prior to the August 17, 2017 decision. The
Board thus finds that OWCP properly suspended appellant’s compensation benefits effective

8

5 U.S.C. § 8106(b).

9

Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 189 (1997).

10

M.W., Docket No. 15-0507 (issued June 18, 2015); R.R., Docket No. 13-0528 (issued June 13, 2013).

11

See Kevin Igo, 49 ECAB 191 (1997) (the Board held that appellant must complete and return Form CA-1032
and that suspension of compensation was proper sanction for failure to do so).
12

I.A., Docket No. 15-1168 (issued November 4, 2015).

3

August 20, 2017.13 The Board has consistently held that suspension of benefits is proper for failure
to complete and return a Form CA-1032.14
On appeal counsel contends that OWCP, in its August 2017 decision, wrongfully denied
appellant one hundred percent disability benefits. The issue of whether OWCP’s LWEC
determination was proper is not currently before the Board.15 As noted, appellant failed to
complete Form CA-1032 as required by federal regulations within the allotted time. OWCP,
therefore, properly suspended her compensation benefits, effective August 20, 2017.16
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective August 20, 2017 because she failed to complete and return a Form CA-1032 as requested.

13

J.J., Docket No. 09-1724 (issued March 1, 2010).

14

Supra note 12.

15

See supra note 6; 20 C.F.R. § 501.3(e).

16

See supra note 11.

4

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

